Dear Mr. Doughty:
In response to your inquiry of recent date, note this office is of the opinion that both the parish manager and assistant parish manager must be "registered voters in the parish," as LSA-R.S. 33:1236.1 contemplates same and provides:
 § 1236.1 Power to employ parish manager and assistant parish manager
      The police juries shall have the power and authority to employ a parish manager and an assistant parish manager and to fix their salaries for a term not to exceed that of the police jury, who shall be registered voters in the parish and who may be members of that body, provided that if a member of the police jury be employed as parish manager or assistant parish manager upon a stipulated compensation, such compensation shall be offset by the per diem provided for police jurors under R.S.  33:1233.
We consider the "parish administrator" to be the parish manager because the nature of his duties would make these terms synonymous. Additionally, we find no separate statutory authorization for the employment of such an individual.
An appointment made in contradiction to the requirements of law would in our opinion be invalid.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
DATE RECEIVED: DATE RELEASED:
KERRY L. KILPATRICK Assistant Attorney General